Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-9, an electronic gaming machine comprising: a display; capture, from the motion detector camera device, motion data near the electronic gaming machine; detect, from the motion data, pedestrian movement in a first area; identify the first area as a high traffic area near the electronic gaming device based on the detected pedestrian movement; and transmit an indication of the first area as a high traffic area near the electronic gaming device as environmental data to an analytics server.
As per claims 10-20, a method of identifying player distraction sources during a game play session, the method being implemented on an electronic gaming machine, the electronic gaming machine including at least one processor in communication with at least one memory device, a motion detector camera device configured to capture motion data near the electronic gaming device during the game play session of a wagering game, and with a display, the method comprising: capturing, from the motion detector camera device, motion data near the electronic gaming machine; detecting, from the motion data, pedestrian movement in a first area; identifying the first area as a high traffic area near the electronic gaming device based on the 
.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale









/Ronald Laneau/
Primary Examiner, Art Unit 3715